Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 objected to because of the following informalities: It appears that in line 11 of the claim, “operably connected the walking gear” should be “operably connected to the walking gear”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, it is unclear what is being claimed by “the first body is connected to the second body a first shaft and a second shaft for stabilizing and strengthening the first body to the second body”.  The claim will be interpreted as best as possible for the purposes of examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6 rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US 5,626,457) in view of Mizelmoe (US 8,210,587).

Regarding independent claim 1, Hickman discloses a grappling apparatus (Fig.2), comprising: 
a connection assembly (20, 42) removably connecting the grappling apparatus to a vehicle (Fig.1); 
a grappling assembly (43) attached to the connection assembly, the grappling assembly comprising: 
an upper claw assembly (upper half of claw 43, Fig.2) having a first manipulator arm (34) and a walking gear (44, Fig.3); and 
a lower claw assembly (lower half of claw 43, Fig.2) having a second manipulator arm (34’) and a stabilizer gear (44’, Fig.3) wherein the walking gear is meshable with the stabilizer gear (Fig.3) and wherein the first manipulator arm is operably connected the walking gear and the second manipulator arm is operably connected to the stabilizer gear so as to be moveable between a closed position and an open position (Figs.2-3) such that the upper claw assembly and the lower claw assembly operate together to provide a grappling like motion (Figs.2-3, 5); and 
a stabilizing assembly (Fig.2) having a stabilizer bar (26) operably connected to the second manipulator arm and the vehicle so as to stabilize the at least one stabilizer gear and the second manipulator arm operably connected to the at least one stabilizer gear so as to provide stability to the grappling assembly (Fig.2).

Hickman does not further specifically disclose a first and second plurality of manipulator arms.
Mizelmoe teaches a gripper for objects in which a first and second plurality of manipulator arms (Fig.1) are used to grip objects.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hickman in view of Mizelmoe to include a first and second plurality of manipulator arms in order to increase the payload lifting flexibility.

Regarding claim 2, Hickman, as modified above, further discloses the connection assembly (20, 42) includes a first body connected to a second body positioned a distance from the first body (Fig.2) wherein the first body and the second body are removably connectable to the vehicle (pivotally mounted on the attachment head 20 via a rotatable mounting 23).

Regarding claim 3, Hickman, as modified above, further discloses the first body is connected to the second body a first shaft and a second shaft for stabilizing and strengthening the first body to the second body (see 112 rejection above, Fig.2 discloses several shafts and pivot points in the assembly connection assembly (20) and the claim is therefore anticipated).

Regarding claim 4, Hickman, as modified above, further discloses the first plurality of manipulator arms and the walking gear are connected to a first rotating shaft (48) and the second plurality of manipulator arms and the stabilizer gear are connected to a second rotating shaft (48’).

Regarding claim 5, Hickman, as modified above, further discloses the first rotating shaft and the second rotating shaft are rotatably connected to a portion of the connection assembly (Figs.1-2).

Regarding claim 6, Hickman, as modified above, further discloses the grappling apparatus of claim 1, the stabilizing assembly, further comprising: a stabilizing rod (28) operably connected to the second plurality of manipulator arms wherein one end of the stabilizer bar (26) is removably connected to the vehicle and the other end of the stabilizer bar is connected to the stabilizing rod (Fig.2).

Claims 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Hickman (US 5,626,457) in view of Mizelmoe (US 8,210,587) and Benoit (US 6,457,761).

Regarding independent claim 7, Hickman discloses a vehicle for grasping an object, comprising: 
a body having at least one pivot arm (10) (Fig.1); and 
a grappling apparatus (Fig.2), comprising: 
a grappling assembly (43), comprising: 
an upper claw assembly (upper half of claw 43, Fig.2)  having a first manipulator arm (34) sand a walking gear (44, Fig.3); and 
a lower claw assembly (upper half of claw 43, Fig.2) having a second manipulator arm (34’) and a stabilizer gear (44’, Fig.3) wherein the walking gear is meshable with the stabilizer gear (Fig.3) and wherein the first f manipulator ars are operably connected the walking gear and the second manipulator arm are operably connected to the stabilizer gear so as to be moveable between a closed position and an open position (Figs.2-3) such that the upper claw assembly and the lower claw assembly operate together to provide a grappling like motion (Figs.2-3, 5); and 
a stabilizing assembly (Fig.2) having a stabilizer bar (26) operably connected to the second manipulator arm and the vehicle so as to stabilize the at least one stabilizer gear and the second manipulator arm operably connected to the at least one stabilizer gear so as to provide stability to the grappling assembly (Fig.2).

Hickman does not further specifically disclose a first and second plurality of manipulator arms.
Mizelmoe teaches a gripper for objects in which a first and second plurality of manipulator arms (Fig.1) are used to grip objects.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hickman in view of Mizelmoe to include a first and second plurality of manipulator arms in order to increase the payload lifting flexibility.

Hickman does not further specifically disclose the vehicle contains a plurality of wheels.
Benoit teaches a detachable rotatable grabble for a vehicle (Abstract) with a plurality of wheels (Fig.1).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Hickman in view of Benoit to include a plurality of wheels on the vehicle in order to increase mobility.

Regarding claim 8, Hickman, as modified above, further discloses the first plurality of manipulator arms and the walking gear are connected to a first rotating shaft (48) and the second plurality of manipulator arms and the stabilizer gear are connected to a second rotating shaft (48’).

Regarding claim 9, Hickman, as modified above, further discloses the first rotating shaft and the second rotating shaft are rotatably connected to a portion of the connection assembly (Figs.1-2).

Regarding claim 10, Hickman, as modified above, further discloses the grappling apparatus of claim 1, the stabilizing assembly, further comprising: a stabilizing rod (28) operably connected to the second plurality of manipulator arms wherein one end of the stabilizer bar (26) is removably connected to the vehicle and the other end of the stabilizer bar is connected to the stabilizing rod (Fig.2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Niekamp, Lim, Kazerooni, Weyer, Tollefson, Willis, Tanada, Hill, Holscher, Lucky Sr., Moore, Weigel, LaBounty, Possinger, Tucek, Jones and Larson further disclose elements of a grappling apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652